Exhibit 10.3

 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD

 

You have been granted stock units representing shares of common stock of Boingo
Wireless, Inc. (the “Company”) on the following terms:

 

Name of
Recipient:                                                                                                                                     
«Name»

 

Total Number of Stock Units Granted:                                
«TotalUnits»

 

Date of
Grant:                                                                                                                                                                
«DateGrant»

 

Vesting Commencement
Date:                                                                        
«VestDay»

 

Vesting
Schedule:                                                                                                                                             
The first «CliffPercent»% of the stock units subject to this award will vest
when you complete «CliffPeriod» months of continuous “Service” (as defined in
the Plan) after the Vesting Commencement Date.  Thereafter, an additional
«IncrementPercent»% of the stock units subject to this award will vest when you
complete each «IncrementPeriod»-month period of continuous Service.

 

You and the Company agree that these stock units are granted under and governed
by the terms and conditions of the 2011 Equity Incentive Plan (the “Plan”) and
the Stock Unit Agreement, both of which have been made available to you and are
made a part of this document.

 

You further agree to accept electronically all documents relating to the Plan or
this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.

 

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

 

RECIPIENT

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

Grant of Units

 

Subject to all of the terms and conditions set forth in the Notice of Stock Unit
Award, this Agreement and the Plan, the Company has granted to you the number of
stock units set forth in the Notice of Stock Unit Award.


All capitalized terms used in this Agreement shall have the meanings assigned in
this Agreement, the Notice of Stock Unit Grant or the Plan.

 

 

 

Payment for Units

 

No payment is required for the stock units that you are receiving.

 

 

 

Vesting

 

The stock units vest in accordance with the vesting schedule set forth in the
Notice of Stock Unit Award. No additional stock units vest after your Service
has terminated for any reason.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your stock units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination of your Service. This means that
any stock units that have not vested under this Agreement will be cancelled
immediately. You receive no payment for stock units that are forfeited. The
Company determines when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, the Company may adjust the vesting schedule so that the rate of
vesting is commensurate with your reduced work schedule.

 

2

--------------------------------------------------------------------------------


 

Settlement of Units

 

Each stock unit will be settled on the first Permissible Trading Day that occurs
on or after the day when the stock unit vests. However, each stock unit must be
settled not later than March 15th of the calendar year following the calendar
year in which the stock unit vests.


At the time of settlement, you will receive one share of the Company’s common
stock for each vested stock unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s common
stock at the time of settlement.


No fractional shares will be issued upon settlement.

 

 

 

“Permissible Trading Day”

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:



·       The Nasdaq Global Market is open for trading on that day;



·       You are permitted to sell shares of the Company’s common stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended;



·       Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s common stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5 1 of the Securities and Exchange Commission is applicable;



·       Under the Company’s Securities Trading Policy, you are permitted to sell
shares of the Company’s common stock on that day; and



·       You are not prohibited from selling shares of the Company’s common stock
on that day by a written agreement between you and the Company or a third party.

 

3

--------------------------------------------------------------------------------


 

Section 409A

 

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Code Section 409A at the time of
your “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h) and it is determined that settlement of these stock units is
not exempt from Code Section 409A. If this paragraph applies, then any stock
units that otherwise would have been settled during the first six months
following your “separation from service” will instead be settled on the first
business day following the earlier of (i) the six-month anniversary of your
separation from service, or (ii) your death.

 

 

 

Nature of Units

 

Your stock units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of common stock (or distribute
cash) on a future date. As a holder of stock units, you have no rights other
than the rights of a general creditor of the Company.

 

 

 

No Voting Rights or Dividends

 

Your stock units carry neither voting rights nor rights to cash dividends. You
have no rights as a stockholder of the Company unless and until your stock units
are settled by issuing shares of the Company’s common stock.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any stock
units. For instance, you may not use your stock units as security for a loan.

 

 

 

Beneficiary Designation

 

You may dispose of your stock units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
stock units that you hold at the time of your death.

 

4

--------------------------------------------------------------------------------


 

Withholding Taxes

 

No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of stock units. At
the discretion of the Company, these arrangements may include (a) payment in
cash, (b) payment from the proceeds of the sale of shares through a
Company-approved securities broker, (c) withholding shares of Company stock that
otherwise would be issued to you when the stock units are settled with a fair
market value no greater than the amount required to be withheld by law,
calculated at the withholding tax rate you have elected for such purpose,
(d) surrendering shares that you previously acquired with a fair market value no
greater than the amount required to be withheld by law, calculated at the
withholding tax rate you have elected for such purpose, or (e) withholding cash
from other compensation. The fair market value of withheld or surrendered
shares, determined as of the date when taxes otherwise would have been withheld
in cash, will be applied to the withholding taxes.


To the extent you fail to make satisfactory arrangements for the payment of any
required withholding taxes, you will permanently forfeit the applicable stock
units.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Notices

 

Any notices provided for in this award or the Plan shall be given in writing and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this award by electronic means or to request your consent to participate in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

 

 

Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

5

--------------------------------------------------------------------------------


 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your stock units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.

 

 

 

Effect of Significant Corporate Transactions

 

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then your stock units will be subject to the applicable
provisions of Article 9 of the Plan, provided that any action taken must either
(a) preserve the exemption of your stock units from Section 409A of the Code or
(b) comply with Section 409A of the Code.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. In the
event of any conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.


The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

 

BY YOUR ACCEPTANCE OF THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------